Citation Nr: 1048285	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left wrist tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




REMAND

The Veteran served on active duty from March 2001 to 
February 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which granted service connection for right shoulder strain, 
tinnitus, chronic tendonitis of the left ankle with laxity, right 
knee strain, cervical neck strain, low back strain with lumbar 
spine degenerative disc disease, eczematous dermatitis, 
peripheral ulnar neuropathy of the left hand, left ear hearing 
loss, and status post fractured tailbone; deferred a decision on 
entitlement to compensation for left knee strain and bronchitis; 
and denied service connection for right ear hearing loss, 
posttraumatic stress disorder (PTSD), a right ankle condition, 
and left wrist tendonitis.  In July 2006, the Veteran submitted a 
notice of disagreement for the issues of service connection for 
left wrist tendonitis and PTSD and subsequently perfected his 
appeal for left wrist tendonitis in April 2007.

In a December 2006 rating decision, the Appeal Management Center 
(AMC) granted the Veteran's claim of entitlement to service 
connection for PTSD.  This grant of service connection is 
considered a full grant of the benefits on appeal.  As such, the 
claim of entitlement to service connection for PTSD is not before 
the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of his claim of entitlement 
to service connection for left wrist tendonitis.

The Veteran contends that his current left wrist disability is 
related to his military service.  Specifically, he contends that 
he fractured his left wrist prior to service, but experienced no 
symptoms as a result prior to service.  He believes that his 
current symptoms are a worsening of his pre-existing disability 
and that service connection is, therefore, warranted on the basis 
of aggravation.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  The Board notes that 
the Veteran's February 2001 entrance examination does not 
reference the left wrist.

The Veteran was afforded a VA joints examination in April 2006.  
The examiner examined the Veteran and diagnosed him with left 
wrist tendonitis.  Although the examiner commented on the 
functional and occupational effects of the Veteran's left wrist 
disability, he did not provide an opinion as to the etiology of 
the Veteran's left wrist tendonitis or whether it was related to 
his military service.  In light of this deficiency, the 
April 2006 VA examiner's opinion is not sufficient to render a 
decision on the issue of service connection for left wrist 
tendonitis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claim of entitlement to service connection for left wrist 
tendonitis must be remanded for a new VA examination and nexus 
opinion.  See Barr, 21 Vet. App. at 311.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not yet 
associated with the claims file, including from the VA Medical 
Center (VAMC) in Grand Island, Nebraska.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of updated VA treatment 
records, including from the Grand Island 
VAMC, covering the period from April 2007, 
to the present, and add them to the claims 
folder.

2.  Schedule the Veteran for a VA 
examination with an appropriate examiner in 
order to determine the nature and etiology 
of his left wrist disability.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  All 
indicated studies, including x-rays, should 
be performed.  The claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination, and the examination 
report should reflect that such a review 
was conducted.

The examiner must state whether the 
Veteran's currently diagnosed left wrist 
tendonitis was caused or aggravated 
(permanently increased in severity beyond 
the natural progression of the disorder) by 
a disease or injury in service.  The 
examiner should specifically address the 
Veteran's 1996 left wrist fracture and 
whether he had a pre-existing left wrist 
disability at the time of his entrance to 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50 percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, readjudicate the claim of 
entitlement to service connection for left 
wrist tendonitis.  If the claim remains 
denied, provide a supplemental statement of 
the case to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the case 
should be returned to the Board for further 
appellate review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

